Citation Nr: 0803722	
Decision Date: 02/01/08    Archive Date: 02/12/08

DOCKET NO.  05-23 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


INTRODUCTION

The veteran served on active duty from April 1972 to July 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

The veteran appeared and testified at a personal hearing in 
November 2007 before the undersigned Acting Veterans Law 
Judge.  A transcript of that hearing has been made a part of 
the record. 


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.

2.  The evidence is at least in relative equipoise on the 
question of whether there is credible supporting evidence of 
the occurrence of in-service stressful events; the competent 
medical evidence establishes a current diagnosis of PTSD; and 
the weight of the competent medical evidence is at least in 
relative equipoise on the question of whether the currently 
diagnosed PTSD is related to the stressful events in service.


CONCLUSION OF LAW

Resolving reasonable doubt in the veteran's favor, the 
veteran's PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304(f), 4.125(a) (2007). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Collectively, VA notice and duty to assist letters dated in 
September 2004, January 2006, and June 2007 satisfied VA's 
duty to notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159, as they informed the appellant of what evidence was 
needed to establish the underlying benefits sought (service 
connection for PTSD), of what VA would do or had done, and 
what evidence the appellant should provide, informed the 
appellant that it was the appellant's responsibility to make 
sure that VA received all requested records that are not in 
the possession of a Federal department or agency necessary to 
support the claim, and asked the appellant to send to VA any 
evidence in his possession that pertained to the claim.    

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In this case, 
the veteran was provided with such notice in December 2007.  

VA has also fulfilled the duty to assist the veteran, 
including by obtaining evidence and affording the veteran a 
VA examination and medical opinion.  Because the full 
benefits sought on appeal (service connection for PTSD) are 
being granted by this Board decision, no further notice or 
assistance to the appellant is required.  The appellant has 
been afforded a meaningful opportunity to participate 
effectively in the processing of the claim, including by 
personal hearing testimony and submission of statements and 
arguments presented by the representative organization.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide the appeal.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002); Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993).

Service connection for PTSD

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2007).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time. 38 C.F.R. § 3.303(b) (2007).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).

Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming to the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f).

In adjudicating a claim for service connection for PTSD, the 
evidence necessary to establish the incurrence of a stressor 
during service will vary depending on whether or not the 
veteran was "engaged in combat with the enemy."  See Hayes 
v. Brown, 
5 Vet. App. 60, 66 (1993).  If it is determined through 
military citation or other supportive evidence that a veteran 
engaged in combat with the enemy, and the claimed stressors 
are related to combat, the veteran's lay testimony regarding 
the reported stressors must be accepted as conclusive 
evidence as to their actual occurrence and no further 
development or corroborative evidence will be necessary, 
provided that the testimony is found to be satisfactory, that 
is, not contradicted by service records and "consistent with 
the circumstances, conditions, or hardships of such 
service."  38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.304(d),(f) (2007); Doran v. Brown, 6 Vet. App. 
283, 289 (1994).  

If it is determined that a veteran did not engage in combat 
with the enemy, or the claimed stressor is not related to 
combat, the veteran's lay testimony alone will not be enough 
to establish the occurrence of the alleged stressor.  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993). 

The phrase "engaged in combat with the enemy" requires that 
the veteran have personally taken part in a fight or 
encounter with a military foe or hostile unit or 
instrumentality.  In this case, the evidence does not show 
that the veteran actually engaged the enemy in combat.  
VAOPGCPREC 12-99.  The veteran's DD Form 214 reflects that 
the veteran was a builder, and does not reflect that he 
received any awards, citations, or decoration denoting having 
served in combat during service.  The evidence does not show 
that the veteran personally participated in combat with the 
enemy. 

The veteran contends that he has PTSD that is related to in-
service stressful events during his active duty service, that 
included about 10 to 12 days in Vietnam, and service in 
Thailand.  He contends that he saw mutilated dead bodies, and 
was aware of Pol Pot soldier activity in Cambodia, Laos, and 
Thailand; that he got lost in the jungle when his jeep got 
stuck one night during monsoon season in 1972, and he had to 
spend the night alone in the jungle in Thailand; and that 
there was some hostile local activity near the Nam Phong base 
in Thailand. 

The service connection regulations provide that each 
disabling condition for which a veteran seeks service 
connection must be considered on the basis of he places, 
types, and circumstances of service as shown by service 
records, the official history of each organization in which 
he service, his medical records, and all pertinent medical 
and lay evidence.  After a review of the evidence, it is the 
policy of VA to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).

In this veteran's case, the DD Form 214 reflects that the 
veteran was a builder, earned the M-16 Sharpshooter Ribbon, 
and had 10 months and 19 days of foreign and/or sea service.  
Service personnel records show that the veteran worked with 
the U.S. Naval Mobile Construction Battalion Five (NMCB 
Five).  Service personnel records also show that on July 6, 
1972 the veteran was placed on temporary sea duty and 
transferred, reported at Port Hueneme, California, on July 
23, 1972, and departed on August 14, 1972, then reported to 
the U.S. Naval Mobile Construction Battalion Five (NMCB Five) 
on August 18, 1972, until he was transferred on July 6, 1973.

The evidence of record shows that service members in the 
veteran's military occupational specialty of builder were 
trained in ambush countermeasures, survival, evasion, 
resistance, and escape procedures, how to perform the duties 
of a grenadier, how to perform the duties of tire team 
automatic riflemen, how to place trip flares and other early 
warning devices, how to conduct booby trap countermeasures, 
how to transport personnel injured in combat, how to conduct 
patrols, how to perform land navigation procedures, and how 
to operate night vision equipment.  The evidence of record 
also reflects that, regardless of their unit, construction 
battalions were given infantry training by the Marines, 
members of construction battalions had been wounded in 
action, every member of a construction battalion would serve 
in Vietnam, and that few military units saw more duty in 
Vietnam than those of construction battalions.

Service medical records show that the veteran was noted and 
found to be psychiatrically normal at service entrance.  In 
June 1973, after return from overseas service, the veteran 
was referred to the service psychiatric clinic, where he 
reported that he felt his attitudes were not compatible with 
military life, that there were many pressures to make 
something of himself, and he was experiencing a number of 
family difficulties.  The in-service psychiatric symptoms 
were assessed as passive-aggressive personality disorder.

Deployment Completion Report and Monthly Operations Reports 
from the NMCB Five for the period from April to December 1972 
reflect deployment of NMCB Five units to Nam Phong base in 
Thailand during this period; that there were heavy rains in 
August 1972; and that liberty was cancelled due to the onset 
of hostile activity in August 1972.  

In written statements, the veteran wrote that he served in 
Southeast Asia from July 1972 through May 1973; he was 
assigned to NMCB Five; he was flown to Da Nang, Vietnam, 
where he spent a few weeks because his orders were lost; he 
was then flown to Nam Phong, Thailand; his rating was a 
builder (BU-2 and BU-3); he drew combat and hazardous duty 
pay during this time; his job required him to travel to 
several construction site outposts to collect time cards; 
during monsoon season his jeep stalled, so he was forced to 
continue on foot, got lost, and spent the night in the 
jungle; and he was afraid to call for help because of fear 
that Khmer Rouge rebels may hear him, as he had previously 
seen mutilated bodies hanging on fences near the Cambodia-
Thailand border; and in the area near Spong, Cambodia, where 
they built a temporary bridge over the Mekong River, he saw 
dead bodies from U.S. bombing of Pol Pot soldiers.

At the personal hearing in November 2007, the veteran 
testified that in service he spend about 10 to 12 days in Bin 
Hoa in Vietnam in about July 1972 before being flown to his 
station at Nam Phong Air Base in Thailand; his job there was 
a builder assigned to the battalion time keeper, and his job 
involved going out to outposts from the base; he received 
combat and hazardous duty pay while in Thailand; in about 
August 1972 during monsoon season while it was raining, while 
driving a jeep, he got lost and got stuck in the jungle, so 
he had to spend the night alone in the jungle, and this was a 
frightening experience for him; he was stationed about 100 
miles from the Vietnam border; he had spent time in Cambodia 
and Laos where he saw bodies, including bodies floating in 
the Mekong River; the Pol Pot was active in Cambodia, Laos, 
and Vietnam, and Pol Pot soldiers were active in Thailand; 
while he was lost in the jungle he was thinking about the 
possibility of being captured or killed; and when he returned 
from Thailand in 1973 he requested to see a psychiatrist. 

The Board finds the veteran's report and personal hearing 
testimony of being lost during monsoon season and having to 
spend the night alone in the jungle away from the base to be 
credible and consistent with the other evidence of record.  
The veteran is competent to testify as to the occurrence of 
this incident.  The Board has also observed the veteran's 
demeanor during the personal hearing testimony, as well as 
the consistency of his reports of in-service stressful 
events, and finds the veteran's testimony regarding in-
service stressful events to be forthright and credible.   

With regard to the requirement that there be credible 
supporting evidence that the claimed in-service stressor 
occurred, this incident of being lost during monsoon season 
and having to spend the night alone in the jungle away from 
the base occurred in the context of Pol Pot insurgency in the 
neighboring country and Khmer Rouge atrocities that included 
mass killings, with some of the refugees fleeing into 
Thailand.  The veteran had been trained for enemy ambush and 
capture, weaponry, base perimeter protection from enemy 
attack, combat transportation, and patrols.  The evidence 
shows that members of the construction battalion unit had 
historically had been wounded in action.  The veteran's in-
service stressful incident is corroborated by evidence that 
shows a context of atrocities within 100 miles, the 
possibility of conflict reaching into Thailand, actual local 
hostile activity near the Nam Phong base in Thailand in 
August 1972, and that the veteran had been trained to be 
prepared for possible enemy attacks on the base.  

In addition, the evidence of record corroborates that there 
was hostile activity in the area of the Nam Phong base in 
Thailand in about August 1972 that caused liberty of service 
members to be restricted.  This unit history entry alone is 
some credible supporting evidence of an in-service stressor, 
as well as additional evidence that tends to show the context 
for the veteran's reported in-service stressful event of 
being lost during monsoon season and having to spend the 
night alone in the jungle away from the base.  Based on this 
evidence, the Board finds that the evidence is at least in 
relative equipoise on the question of whether there is 
credible supporting evidence of the occurrence of in-service 
stressful events.  In so finding, the Board has considered 
Pentecost v. Principi, 16 Vet. App. 124 (2002), wherein the 
Court pointed out that corroboration of every detail of a 
stressor under such circumstances, such as the claimant's own 
personal involvement, is not necessary.  See also Suozzi v. 
Brown, 10 Vet. App. 307 (1997).  The service connection 
regulations provide that each disabling condition for which a 
veteran seeks service connection must be considered on the 
basis of he places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which he service, his medical records, and 
all pertinent medical and lay evidence.  38 C.F.R. 
§ 3.303(a).  Resolving reasonable doubt in the veteran's 
favor, the Board finds that there is credible supporting 
evidence of the occurrence of in-service stressful events.  

The competent medical evidence establishes a current 
diagnosis of PTSD.  For example, a February 2004 staff 
psychologist report reflects a diagnosis of PTSD, indicated 
to be based on DSM-IV criteria, based on reported in-service 
stressful events of a jeep breaking down in Thailand and 
being lost in the jungle, and seeing badly mutilated corpses 
of soldiers and civilians.  A May 2003 VA clinical 
psychologist report reflects provisional diagnostic 
impressions of PTSD and depression (not otherwise specified), 
indicated to be based on reported in-service stressful events 
of a jeep breaking down in Thailand and being lost in the 
jungle, and seeing dead bodies that were blown up or hanging 
from trees.  A June 2004 note from the VA staff psychologist 
reflects diagnoses of PTSD and depression (not otherwise 
specified), and indicates that a VA psychiatrist concurred 
with the PTSD diagnosis.  The Board finds that the weight of 
the competent medical evidence is 


also at least in relative equipoise on the question of 
whether the currently diagnosed PTSD is related to the 
verified in-service stressful events.  For these reasons, and 
resolving reasonable doubt in the veteran's favor, the Board 
finds that the veteran's PTSD was incurred in service.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for PTSD is granted. 


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


